DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 , 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composite print data" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two target pages" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-10 are rejected because they are dependent on rejected claim 1 above.

Claim 4 recites the limitation "the page order" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sheet" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the images" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the composite print data" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the targeted images" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the sheet" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the images" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the composite print data" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the composite image" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the targeted images" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri et al. (US 2002/0016799 A1) in view of JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2).
As to claim 1, Nakagiri et al. (US 2002/0016799 A1) discloses a non-transitory computer readable medium (see pars 0100-0102, i.e., storage medium, i.e., hard disk) storing a program (see pars 0100-0102, i.e., software program) causing a computer (see pars 0100-0102, i.e., computer (e.g., CPU) installed in an information processing device (see pars 0099-0102, i.e., host computer or computer, and see figs 1-3, host computer 3000) to execute a process for supporting a booklet 5printing (see figure 4, i.e., book bind printing, and see figs 5A-5B, 7, 8, 9 and 12 and par 0056, “book bind printing”) by a printer (see figs 1-3, i.e., printer 1500) connected to the information processing device (i.e., host computer 3000), the process comprising: in a case where a print instruction (see par 16, “a print command”) output from an application program (see par 16, “an application program”) installed in the information processing device (see par 16, see fig 3, host computer 3000) and causing the printer (1500) to print images is sent to a general-purpose print program (i.e., printer driver 203 see fig. 3) pre-installed in an operating system (see par 0033 “an operating system”) of the information processing device (i.e., host computer 3000, see par 0033), and in a job based on the print instruction (see par 0051, i.e., a job (i.e., i.e., a job-unit file, print data) based on the received print command, see par 0051), the printer (1500) is caused to execute 10booklet printing for making a booklet by printing two pages each on both sides of a sheet (see par 0056, i.e., book bind printing is laying out reduced 2 pages on each side, i.e., total 4 pages on respective sides of one sheet, and see par 0062, see fig. 7, 701 shows example of book binding by printing 24 pages of original on 6 sheets and binding them into one bound printed material), stacking a plurality of printed sheets, and folding the stacked printed sheets in half (see par 0007 “stacked plural bathes of documents as shown in fig. 11” and see figs. 7 and 11A-B, and see pars 4, 56, 59 and 68 “folding” and see figs 4, 5A, 5B and 7), determining an arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405) of the images according to the number of pages for one volume in the booklet printing based on print data corresponding to the images having a plurality of pages and being received from the general-purpose print program (i.e., printer driver 203, see fig. 3); 15performing composite image output control of transmitting the composite print data (see figures 7, 9 and 15B), the composite image in which the images corresponding to the two target pages (see figures 7, 9 and 15B) are arranged so as to fit on one surface of each sheet based on the arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405) determined in the determination of the arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405), from the information processing device (see pars 0099-0102, i.e., host computer or computer, and see figs 1-3, host computer 3000) to the printer (1500).
Nakagiri et al. (US 2002/0016799 A1) does not specifically specifies transmitting the composite print data, which is made by rasterizing the composite image. 
JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) discloses a personal computer as a control unit and the PC functions as the image forming apparatus 1 (see par 0019), the PC includes an application 2, a virtual printer driver 3 for converting data sent from application 2 into intermediate data and starting the rasterizer 4 activated by driver 3 and rasterizes intermediate data (see par 0020) and in pars 0022-0023 “FIG. 2 shows a configuration of a rasterizer 4 connected to the virtual printer driver 3. In the rasterizer 4, the intermediate data sent from the virtual printer driver 3 is stored in the intermediate data storage unit 8. The intermediate data is rasterized by the rasterization unit 9 (rasterization unit) and becomes document image data, and is stored in the document image storage unit 10. The holding is carried out. The document image data is subjected to image processing such as color tone correction, color separation, binarization processing, etc. by the image processing unit 11, outputted as output image data, and stored in the output image storage unit 12. In the present example, the document image data after rasterization stored in the document image storage unit 10 is stored as original data, and stored until a series of image processing adjustment operations described in detail later are completed, and when the image processing is changed, only a necessary portion in the data is copied and used”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagiri et al. (US 2002/0016799 A1) to include: transmitting the composite print data, which is made by rasterizing the composite image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagiri et al. (US 2002/0016799 A1) by the teachings of JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) to include: transmitting the composite print data, which is made by rasterizing the composite image, because of at least one or more of the following reason(s): (1) since Nakagiri et al. (US 2002/0016799 A1) discloses in par 0030 “a printing system having a spooler as spooling means for temporarily holding data, used for generation of print data to be transmitted to a printer, in data format different from that of print data (so-called intermediate code), a despooler as despooling means for generating print data finally transmitted to the printer from the temporarily held data in the intermediate code format, and a printer driver as means for generating a printer control command, there is a need to rasterize the print data or intermediate code (i.e., convert (an image stored as an outline) into pixels that can be displayed on a screen or printed; and/or (2) Nakagiri et al. (US 2002/0016799 A1) discloses at par 35 that the CPU 1 rasterizes outline font in a display area to achieve WYSIWYG on CRT 10 and generating print data to be transmitted to a printer in intermediate code format, see par 30. Therefore, there is a need to convert the print data intermediate code into raster data, i.e., bitmap data or binarization processing, therefore, rasterization of the intermediate data or code(s) can convert the intermediate data into rasterized print data or binarization, as taught by JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) in paragraphs 0019, 0020 and 0022-0023. 

As to claim 4, Nakagiri et al. (US 2002/0016799 A1) as modified above discloses wherein 15in the composite image output control, based on the arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405) determined in the determination, the page order of the images of the number of pages corresponding to one volume in the booklet printing is arranged every time a preparation for the images of the number of pages corresponding to one volume is completed in the booklet printing (see figure 12 and see paragraph 0073, book binding printing by spool manager 304; and see par 74, CPU 1 performs processing to obtain total number of pages in book bind printing based on total number of pages acquisition module, see par 75, pages to be book bind printed are obtained, maybe arranged, in sheet units, see pars 76-78, constructing one batch, using total number of pages, and see figures 6, 7, 9, 10, 11A-B, 12-14 and 15B).
As to claim 5, Nakagiri et al. (US 2002/0016799 A1) as modified above discloses wherein in the composite image output control, composite intermediate data to be a composite image is generated based on the arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405) determined in the determination, 25the generated composite intermediate data is rasterized to generate the composite print data (i.e., JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) discloses a personal computer as a control unit and the PC functions as the image forming apparatus 1 (see par 0019), the PC includes an application 2, a virtual printer driver 3 for converting data sent from application 2 into intermediate data and starting the rasterizer 4 activated by driver 3 and rasterizes intermediate data (see par 0020) and in pars 0022-0023 “FIG. 2 shows a configuration of a rasterizer 4 connected to the virtual printer driver 3. In the rasterizer 4, the intermediate data sent from the virtual printer driver 3 is stored in the intermediate data storage unit 8. The intermediate data is rasterized by the rasterization unit 9 (rasterization unit) and becomes document image data, and is stored in the document image storage unit 10. The holding is carried out. The document image data is subjected to image processing such as color tone correction, color separation, binarization processing, etc. by the image processing unit 11, outputted as output image data, and stored in the output image storage unit 12. In the present example, the document image data after rasterization stored in the document image storage unit 10 is stored as original data, and stored until a series of image processing adjustment operations described in detail later are completed, and when the image processing is changed, only a necessary portion in the data is copied and used”.), and the generated composite print data is transmitted to the printer (i.e., printer 1500).

As to claim 10, Nakagiri et al. (US 2002/0016799 A1) as modified above discloses wherein26 in the composite image output control, when arranging the images for two pages side by side on one surface of the sheet, an offset area is provided between the images adjacent to each other (see figures 5A-B and figures 7-8, i.e., figs 5A-B and 8, shows binding margin(s) or use binding, book bind, and fig. 7 shows two pages side by side on one surface of the sheet, and see fig. 9, and see fig. 15B and see par 0056, i.e., 2 pages on each side, total 4 pages on one sheet).

As to claim 11, Nakagiri et al. (US 2002/0016799 A1) discloses an information processing device (see figure 1) comprising a computer (3000), wherein an operating system (see par 0033, line 8, “an operation system (“OS”) of the information processing device (3000) includes a general-purpose print program (i.e., printer driver 203, see fig. 3) that is pre-installed program, a support program (i.e., a spool file manager 304) corresponding to a printer (1500) connected to the information processing device (3000), and an application program (i.e., application 201, see fig. 2) capable of inputting a print instruction (see par 16, “a print command”) for causing the printer (1500) to print an image via the general-purpose print program (i.e., printer driver 203, see fig. 3) are installed in the information processing device (3000), the computer (3000) executes, in a case where the print instruction (see par 16, “a print command”) is output from the application program (see par 16, “an application program”), and in a job based on the print instruction (see par 0051, i.e., a job (i.e., i.e., a job-unit file, print data) based on the received print command, see par 0051), the printer (1500) is caused to execute booklet printing for making a booklet by printing two pages each on both sides of the sheet (see par 0056, i.e., book bind printing is laying out reduced 2 pages on each side, i.e., total 4 pages on respective sides of one sheet, and see par 0062, see fig. 7, 701 shows example of book binding by printing 24 pages of original on 6 sheets and binding them into one bound printed material), stacking a plurality of printed sheets, and folding the stacked printed sheets in half (see par 0007 “stacked plural bathes of documents as shown in fig. 11” and see figs. 7 and 11A-B, and see pars 4, 56, 59 and 68 “folding” and see figs 4, 5A, 5B and 7), determination processing in which the support program (i.e., a spool file manager 304) receives print data corresponding to the images having a plurality of pages (see figures 7, 8, 9, 10, 11A-B and 15B) from the general-purpose print program (i.e., printer driver 203, see fig. 3), and based on the received print data, determines an arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405) of the images according to the number of pages for one volume in the booklet printing, and 15composite image output control processing in which the support grogram (i.e., a spool file manager 304) transmits the composite print data (see figures 7, 9 and 15B), the composite image in which the targeted images for two pages (see figures 7, 9 and 15B) are arranged so as to fit on one surface of each sheet based on the arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405) determined in the determination processing by the support program (i.e., a spool file manager 304), from the information processing device (see pars 0099-0102, i.e., host computer or computer, and see figs 1-3, host computer 3000) to the printer (1500).
Nakagiri et al. (US 2002/0016799 A1) does not specifically specifies transmits the composite print data which is made by rasterizing the composite image. 
JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) discloses a personal computer as a control unit and the PC functions as the image forming apparatus 1 (see par 0019), the PC includes an application 2, a virtual printer driver 3 for converting data sent from application 2 into intermediate data and starting the rasterizer 4 activated by driver 3 and rasterizes intermediate data (see par 0020) and in pars 0022-0023 “FIG. 2 shows a configuration of a rasterizer 4 connected to the virtual printer driver 3. In the rasterizer 4, the intermediate data sent from the virtual printer driver 3 is stored in the intermediate data storage unit 8. The intermediate data is rasterized by the rasterization unit 9 (rasterization unit) and becomes document image data, and is stored in the document image storage unit 10. The holding is carried out. The document image data is subjected to image processing such as color tone correction, color separation, binarization processing, etc. by the image processing unit 11, outputted as output image data, and stored in the output image storage unit 12. In the present example, the document image data after rasterization stored in the document image storage unit 10 is stored as original data, and stored until a series of image processing adjustment operations described in detail later are completed, and when the image processing is changed, only a necessary portion in the data is copied and used”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagiri et al. (US 2002/0016799 A1) to include: transmits the composite print data which is made by rasterizing the composite image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagiri et al. (US 2002/0016799 A1) by the teachings of JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) to include: transmits the composite print data which is made by rasterizing the composite image, because of at least one or more of the following reason(s): (1) since Nakagiri et al. (US 2002/0016799 A1) discloses in par 0030 “a printing system having a spooler as spooling means for temporarily holding data, used for generation of print data to be transmitted to a printer, in data format different from that of print data (so-called intermediate code), a despooler as despooling means for generating print data finally transmitted to the printer from the temporarily held data in the intermediate code format, and a printer driver as means for generating a printer control command, there is a need to rasterize the print data or intermediate code (i.e., convert (an image stored as an outline) into pixels that can be displayed on a screen or printed; and/or (2) Nakagiri et al. (US 2002/0016799 A1) discloses at par 35 that the CPU 1 rasterizes outline font in a display area to achieve WYSIWYG on CRT 10 and generating print data to be transmitted to a printer in intermediate code format, see par 30. Therefore, there is a need to convert the print data intermediate code into raster data, i.e., bitmap data or binarization processing, therefore, rasterization of the intermediate data or code(s) can convert the intermediate data into rasterized print data or binarization, as taught by JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) in paragraphs 0019, 0020 and 0022-0023.

Regarding independent claim 12, claim 12 directed to a printing method which uses a printer (1500) and an information processing device (3000) connected to the printer (1500) (see figs 1-3).  Claim 12 recites the same or similar claim limitations or features as recited in similar claims 1 and/or 11 discussed above. Therefore, claim 12 is rejected for the same or similar reasons, as stated and discussed above, in claims 1 and/or 11 discussed above. 

Allowable Subject Matter
Claims 2-3 and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Nakagiri et al. (US 2002/0016799 A1) as modified above discloses in paragraph 0072 “The setting information related to book bind printing as shown in FIG. 6 is generated by the printer driver 203 from information obtained from the user interface and model property information held inside the driver, and stored into the spool file 303 via the spooler 302. That is, the setting information related to book bind printing is generated by the printer driver 203 by obtaining information on the opening direction designated by the user from the user interface (note that the opening direction may be obtained and determined by the spool file manager), further, model information of the currently-selected printing apparatus as an output destination (this information indicates the paper discharge direction by limitation of stitching mechanism), and saddle stitch finisher property if connected to the printing apparatus capable of using plural saddle stitch finishers.
However, Nakagiri et al. (US 2002/0016799 A1) as modified above, does not disclose, teach or suggest, wherein the computer includes a database that stores model information indicating a printer model and a sheet conveyance mode of the printer in association with each other, the process further comprises acquiring the model information of the printer, and 25the determination of the arrangement order includes, to refer to the database, to specify the conveyance mode based on the model information acquired in the acquisition, and to determine the arrangement order of the images based on the specified conveyance mode, as recited in claim 2. 

Claim 3 is dependent on claim 2 above.   

Regarding claim 6, Nakagiri et al. (US 2002/0016799 A1) as modified above discloses wherein 30in the determination of the arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405), print intermediate data (see par 0030 “a printing system having a spooler as spooling means for temporarily holding data, used for generation of print data to be transmitted to a printer, in data format different from that of print data (so-called intermediate code), a despooler as despooling means for generating print data finally transmitted to the printer from the temporarily held data in the intermediate code format, and a printer driver as means for generating a printer control command) is received from the general-purpose print program (i.e., printer driver 203, see fig. 3) as the print data, and the arrangement order is determined based on the received print intermediate 25 data, and in the composite image output control, the composite intermediate data to be the composite image is generated based on the arrangement order determined in the determination of the arrangement order.
However, Nakagiri et al. (US 2002/0016799 A1) as modified above, does not disclose, teach or suggest, 5the generated composite intermediate data is passed to the general-purpose print program to instruct rasterization, and the composite print data generated by the rasterization by the general-purpose print program is transmitted from the information processing device to the printer, as recited in claim 6. 

Claims 8-9 are dependent on claim 6 above. 

Nakagiri et al. (US 2002/0016799 A1) as modified above, does not disclose, teach or suggest, wherein in the determination of the arrangement order, rasterized print data is received as the print data from the general-purpose print program, and 15the arrangement order is determined based on the received print data, and in the composite image output control, the composite print data is generated from the print data based on the arrangement order determined in the determination, and the generated composite print data is transmitted from the information 20processing device to the printer, as claimed in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/           Primary Examiner, Art Unit 2677